 
 
I 
108th CONGRESS
2d Session
H. R. 4532 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Faleomavaega introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to allow nationals of the United States to attend military service academies and receive Reserve Officers’ Training Corps (ROTC) scholarships on the condition that the individual naturalize before graduation. 
 
 
1.Agreement for United States Nationals to Become Citizens Before Completion of Certain Military Precommissioning Programs 
(a)In GeneralChapter 101 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2015.United States nationals: agreement to become citizen before completion of precommissioning program 
(a)As a condition to the Secretary concerned admitting a person who is a national of the United States but not a citizen of the United States to a precommissioning program specified in subsection (c), the Secretary shall require such person to enter into a written agreement with the Secretary under the terms of which such person shall agree— 
(1)to apply for and complete naturalization under section 325 of the Immigration and Nationality Act (8 U.S.C. 1436) before completion of such precommissioning program; and 
(2)that if such person fails to apply for and complete naturalization in accordance with the agreement, such person shall be subject to the penalties under section 2005 of this title in the same manner as a person who voluntarily fails to fulfill any term or condition of an agreement described in such section. 
(b)The requirements of sections 2104(b)(1), 2107(b)(1), and 2107a(b)(1) of this title shall not apply to a national of the United States who enters into an agreement described in subsection (a) with respect to participation in a Senior Reserve Officers’ Training Corps program.  
(c)The precommissioning programs referred to in subsection (a) are— 
(1)the programs of instruction and training offered by the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, and the United States Coast Guard Academy; and 
(2)the Senior Reserve Officers’ Training Corps programs offered under sections 2107 and 2107a of this title and the advanced training offered in Senior Reserve Officers’ Training Corps programs under section 2104 of this title. 
(d)In this section: 
(1)The term advanced training has the meaning given that term in section 2101(3) of this title.  
(2)The term national of the United States has the meaning given that term in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1436). . 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:  
 
 
2015. United States nationals: agreement to become citizen before completion of precommissioning program.  
 
